In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 06-3989
TAMIKIA TAYLOR-HOLMES,
                                                  Plaintiff-Appellant,
                                  v.

OFFICE OF THE COOK COUNTY PUBLIC GUARDIAN,
                                                 Defendant-Appellee.
                          ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
            No. 06 C 2668—Rebecca R. Pallmeyer, Judge.
                          ____________
    SUBMITTED APRIL 4, 2007—DECIDED SEPTEMBER 24, 2007
                          ____________


  Before POSNER, WOOD, and WILLIAMS, Circuit Judges.
  POSNER, Circuit Judge. The plaintiff, who does not have
a lawyer, filed four closely related suits in the federal
district court in Chicago, all complaining that her children
had been removed from her custody in violation of law.
The cases were randomly assigned to separate judges.
The first suit was assigned to Judge Nordberg and then
Judge Gottschall. It charged that Lifelink Corporation, a
provider of social services, had failed to make reason-
able efforts to reunite the plaintiff’s family, unreasonably
denied visitation rights to her, subjected her children to
2                                                No. 06-3989

cruel and unusual punishments, falsified records, and
discriminated against her on the basis of her race and her
religion. Judge Gottschall dismissed the complaint for
failure to state a claim, and the plaintiff did not appeal.
Another suit was assigned to Judge Darrah. In it the
plaintiff alleged that the office of the state’s attorney had
tampered with her records, fraudulently represented her
children at hearings, and discriminated against her on the
basis, again, of her race and her religion. Judge Darrah
dismissed the suit for want of prosecution, and again she
did not appeal. Another suit, assigned to Judge Zagel,
alleged that the Illinois Department of Children and Family
Services had fraudulently induced the plaintiff to release
her children to its custody and had not acted in the best
interests of her children, in violation of Illinois law. Judge
Zagel dismissed the suit in part for want of jurisdiction
and otherwise for failure to state a claim; and again the
plaintiff did not appeal.
  In the present suit, the plaintiff charges that the Cook
County Public Guardian did not act in the best interests
of her children, failed to disclose relevant records at
custody hearings, falsified or otherwise tampered with
records, participated in secret hearings, delayed proceed-
ings, and discriminated against her on the basis of her race
and religion. Judge Pallmeyer dismissed the complaint
without prejudice, before the plaintiff’s other three cases
had been decided, on the ground that it duplicated the
other lawsuits. This time the plaintiff has appealed.
Although no Rule 58 final judgment order was entered,
ten days after the dismissal the plaintiff filed a notice of
appeal and also moved the district judge to consolidate
the plaintiff’s four cases. The judge told the plaintiff to
refile the motion with Judge Gottschall, which the plaintiff
No. 06-3989                                                 3

did—though she had previously filed a similar motion
with that judge. Having already dismissed the plaintiff’s
suit that was pending before her, Judge Gottschall dis-
missed both motions as moot.
  The district court’s rules provide for the filing of a
“motion for reassignment” in order to place related cases
before one judge. N.D. Ill. R. 40.4. The motion is to be filed
in the case with the lowest docket number, and that was
the case before Judge Nordberg (later Judge Gottschall).
Why none of the judges asked the Executive Committee of
the Northern District to reassign the cases to a single
judge, an alternative route to consolidation, authorized by
Rule 40.1(d), is a mystery.
  Two days after dismissing the plaintiff’s complaint,
Judge Pallmeyer wrote the following letter to the plaintiff:
      You filed two documents in this case yesterday. In
    the first filing, you asked that the court consolidate all
    pending cases. You observed, correctly, that you do not
    require “multiple judges or multiple schedules, since
    these cases are all similar in nature.” I believe my
    deputy explained that you should file your motion
    to consolidate before the judge who has the lowest-
    numbered case. Judge Nordberg had the lowest-
    numbered case, but I understand his case was reas-
    signed to Judge Gottschall. If I am correct about these
    things, you should file your motion for consolida-
    tion before Judge Gottschall.
       In your second filing, a Notice of Appeal, you state
    that the case filed before me “is not a duplicate case.”
    I understood that you were in fact presenting the same
    claims in each of the four lawsuits you have on file
    here. [The defendants were different, but the claims
4                                                 No. 06-3989

    similar and the plaintiff accused them of conspiring
    against her.] If that is not correct, please let me know.
    Finally, I want to assure you that there have been no
    “secret meetings” between Attorney Jacobs and me. My
    only contacts with this case have been scheduled
    matters in the courtroom and written rulings. I have
    had no private conversations with Attorney Jacobs
    about this case or any other.
Jacobs was the defendant’s lawyer, and the judge sent a
copy of her letter to him. The plaintiff did not reply to the
letter.
   We can understand the judge’s desire to straighten out
a confused pro se litigant, but writing her a letter, espe-
cially one subject to misinterpretation, was not the right
way to go about it. Correspondence with a litigant can
result in communications that are outside the record
maintained by the court clerk and can confuse the litigant
(and by the same token the other party or parties to the
case), who would not know in what form to reply and
what the deadline for the reply would be. It was particu-
larly confusing in this case because the litigant had already
filed a notice of appeal and so found herself proceeding
in two courts at once by virtue of the judge’s letter. She
might even have thought that the district judge had lost
jurisdiction over the case by virtue of the filing of the
notice of appeal. Because, as we’re about to see, the appeal
was taken from an unappealable order, the district court
in fact retained jurisdiction, United States v. Bastanipour,
697 F.2d 170, 173 (7th Cir. 1982); 20 James Wm. Moore
et al., Moore’s Federal Practice, § 303.32(2)(b)(iv)(B) (3d ed.
2007), but the plaintiff evidently believed that the order
was appealable, because she filed a notice of appeal.
  A decision is appealable under 28 U.S.C. § 1291 as a final
decision (and the dismissal of this case could not have
No. 06-3989                                                    5

been appealed otherwise than under that section) only
if the district court is “finished with the case.” Chase
Manhattan Mortgage Corp. v. Moore, 446 F.3d 725, 726 (7th
Cir. 2006); Hill v. Potter, 352 F.3d 1142, 1144 (7th Cir. 2003);
see also Catlin v. United States, 324 U.S. 229, 233 (1945); In re
Brown, 484 F.3d 1116, 1120 (9th Cir. 2007). A dismissal
without prejudice is an appealable final order if it ends
the suit so far as the district court is concerned, United
States v. Wallace & Tiernan Co., 336 U.S. 793, 794 n. 1 (1949),
or if “there is no amendment a plaintiff could reasonably
be expected to offer to save the complaint, or if a new
suit would be barred by the statute of limitations.” Glaus
v. Anderson, 408 F.3d 382, 386 (7th Cir. 2005); see also Kaba
v. Stepp, 458 F.3d 678, 680 (7th Cir. 2006); Moya v.
Schollenbarger, 465 F.3d 444, 450-51 (10th Cir. 2006). But
a dismissal without prejudice is not appealable if it
amounts to merely telling the plaintiff “to patch up the
complaint, or take some other easily accomplished step”;
in that event it “is no more reviewable than the resolu-
tion of a discovery dispute or equivalent interlocutory
ruling.” Strong v. David, 297 F.3d 646, 648 (7th Cir. 2002);
see also Moya v. Schollenbarger, supra, 465 F.3d at 451;
Ciralsky v. CIA, 355 F.3d 661, 666 n. 1 (D.C. Cir. 2004);
Brennan v. Kulick, 407 F.3d 603, 606 (3d Cir. 2005).
  The appeal must therefore be dismissed for want of
appellate jurisdiction. Judge Pallmeyer indicated in her
letter that she would rescind the dismissal if the plaintiff
explained why her suit wasn’t a duplicate of the other
suits. That was an awkward mode of proceeding. The
judge could and should have asked for this clarification
before dismissing the suit. Still, it is clear that the judge
doesn’t think she’s through with the case, and therefore
the order of dismissal is nonfinal and unappealable. For
6                                              No. 06-3989

guidance on remand, we point out that the fact that the
plaintiff has filed similar suits against other defendants
is not a compelling reason for dismissing the plaintiff’s
only suit against the defendant in this case. Similarity of
cases is a reason for consolidation, not dismissal. This
appeal, however, must be
                                                DISMISSED.

A true Copy:
       Teste:

                         _____________________________
                         Clerk of the United States Court of
                           Appeals for the Seventh Circuit




                   USCA-02-C-0072—9-24-07